Appellate Case: 21-4103   Document: 010110692438                          FILED Page: 1
                                                       Date Filed: 06/03/2022
                                                             United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                    June 3, 2022
                                                                 Christopher M. Wolpert
                                  TENTH CIRCUIT                      Clerk of Court



 ELESHA SOTO,

        Plaintiff - Appellant,

 v.                                                       No. 21-4103
                                                (D.C. No. 2:21-CV-00225-DBB)
 GUS KALATZES; TARA KALATZES;                              (D. Utah)
 GEORGE LIODAKIS,

        Defendants - Appellees.


                            ORDER AND JUDGMENT *


 Before HOLMES, KELLY, and McHUGH, Circuit Judges.


       Ms. Elesha Soto, proceeding pro se, 1 appeals from the district court’s

 dismissal of her case for lack of subject-matter jurisdiction. Ms. Soto sued



       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1(a) and Tenth Circuit Rule 32.1(A). After examining the briefs
 and appellate record, this panel has determined unanimously that oral argument
 would not materially assist in the determination of this appeal. See F ED . R. A PP .
 P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is therefore ordered submitted
 without oral argument.
       1
              Because Ms. Soto appears pro se, we construe her filings liberally,
 but do not act as her advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
 Cir. 1991).
Appellate Case: 21-4103   Document: 010110692438       Date Filed: 06/03/2022   Page: 2


 Defendants Gus and Tara Kalatzes and George Liodakis (collectively

 “Defendants”) about a lease dispute. All motions for the case were referred to a

 magistrate judge who recommended the suit be dismissed for lack of subject-

 matter jurisdiction. Ms. Soto did not object to the magistrate judge’s report and

 recommendation. For this reason and based on the soundness of the magistrate

 judge’s analysis and conclusions, the district court adopted the magistrate judge’s

 report and recommendation and dismissed Ms. Soto’s case for lack of subject-

 matter jurisdiction. Applying this circuit’s firm waiver rule, we affirm.

                                           I

       This case arises from a leasing dispute in Price, Utah. Mr. Kalatzes owned

 the space that Ms. Soto rented for her hair salon, and his wife Tara “handle[d] all

 the secretary duties” for the properties. R. at 21 (Compl., filed June 7, 2021). In

 March 2021, Ms. Soto was informed that her lease would not be renewed and

 would expire at the end of April 2021.

       As a result, Ms. Soto filed suit in the District of Utah. 2 She brought her

 claims against the Kalatzeses, citizens of Utah, and George Liodakis, who,

 according to Ms. Soto, either was a citizen of Utah or “is a citizen of (foreign

 nation) Greece.” Id. at 12–13 (underline omitted); see also id. at 5–6, 17. Using



       2
              Ms. Soto filed her suit on April 12, 2021, but her complaint was not
 docketed until her motion to proceed in forma pauperis was granted by the
 magistrate judge on June 7, 2021.

                                          2
Appellate Case: 21-4103   Document: 010110692438        Date Filed: 06/03/2022   Page: 3


 the district court’s complaint forms, Ms. Soto brought three claims captioned as

 “Complaint for Violation of Civil Rights,” “Complaint for the Conversion of

 Property,” and “Complaint for Violation of Fair Labor Standards.” 3 Id. at 4, 10,

 16 (capitalization omitted). An attachment was included with these forms that

 detailed Ms. Soto’s allegations against Defendants. Ms. Soto’s allegations

 centered on the Kalatzeses’ decision to not renew her lease, but she also alluded

 to previous issues with her occupancy such as a failure to make repairs to the

 property, leasing to another salon in the same area, and overcharging for utilities.

 In various places in her complaint, Ms. Soto sought damages of $40,000. She

 also motioned to proceed in forma pauperis (“IFP”). Ms. Soto’s IFP motion was

 referred to a magistrate judge. 4 The magistrate judge ordered Ms. Soto to


       3
               Ms. Soto initially filed a total of five pro se complaints alleging five
 causes of action. Her claims were divided into two cases. The companion case
 consisted of Ms. Soto’s claims captioned as “Complaint for a Civil Case Alleging
 Breach of Contract” and “Complaint and Request for Injunction.” The
 proceedings in the companion case were nearly identical to this case in that the
 magistrate judge required Ms. Soto to show cause why the court had subject-
 matter jurisdiction over her claims. The cases differ, however, because the
 district court dismissed Ms. Soto’s two claims for lack of subject-matter
 jurisdiction without a report and recommendation from the magistrate judge. See
 Soto v. Kalatzes, No. 21-cv-223, 2021 WL 2829143 (D. Utah June 8, 2021).
 Therefore, there was no issue involving Ms. Soto’s failure to timely object to a
 magistrate judge’s report and recommendation. A panel of this court affirmed the
 district court’s dismissal. Soto v. Kalatzes, No. 21-4081, 2021 WL 4839470, at
 *2 (10th Cir. Oct. 18, 2021) (unpublished).
       4
             Initially, Ms. Soto’s entire case was assigned to a magistrate judge,
 but Ms. Soto did not consent to the magistrate judge presiding over her case and
                                                                       (continued...)

                                           3
Appellate Case: 21-4103    Document: 010110692438        Date Filed: 06/03/2022     Page: 4


 supplement her IFP motion and to show cause why her case should not be

 dismissed for lack of subject-matter jurisdiction. Specifically, the magistrate

 judge explained that it had a “serious concern that it lacks jurisdiction to hear this

 case based on an initial review of the Complaint.” Id. at 110 (Order to Show

 Cause, entered Apr. 23, 2021). The magistrate judge stated, “Ms. Soto cannot

 establish diversity jurisdiction because the action lacks complete diversity of

 citizenship between the parties with Ms. Soto and all three of the defendants

 residing in Utah,” and “the $40,000 amount in damages does not meet the

 minimum amount in controversy of more than $75,000.” Id. at 111. The

 magistrate judge also noted that “[a]lthough Ms. Soto’s use of the provided forms

 for a civil rights complaint and a fair labor standards complaint presumes [the

 existence of] subject matter jurisdiction based on [a] federal question, merely

 mentioning a constitutional provision or a federal statute, or captioning the

 complaint as a federal question as is the case here, without providing factual

 detail that invokes federal law, is not sufficient to establish federal question

 jurisdiction.” Id. The magistrate judge ended its order by warning that failure to




       4
        (...continued)
 instead requested her case be reassigned to the district court. The case was
 reassigned to the district court. The district court then referred all motions to the
 magistrate judge. See 28 U.S.C. § 636(b)(1)(B) (“[A] judge may also designate a
 magistrate judge . . . to submit to a judge of the court proposed findings of fact
 and recommendations for the disposition, by a judge of the court . . . .”).

                                            4
Appellate Case: 21-4103   Document: 010110692438        Date Filed: 06/03/2022     Page: 5


 show the existence of subject-matter jurisdiction would result in a

 recommendation to dismiss the case.

       Ms. Soto timely replied to the show cause order, but she did not point to

 any facts to directly support either federal question jurisdiction or diversity

 jurisdiction over her claims. See id. at 97 (Resp. to Order to Show Cause, dated

 Apr. 28, 2021) (noting that “the case is a direct impact to my associated work

 affecting my complete manner of daily functions with a direct negative to my

 income very noticeable upon the invasion of unfair working labors in association

 to the ties of the government agencies and offices in direct establishments”); id. at

 98 (seemingly acknowledging that “the court . . . lack[s] diversity jurisdiction

 pursuant to 28 USC 1332(a)”); id. (“Plaintiff alleges that properties owned and

 operating under LLC . . . is a Utah limited liability company that maintains its

 principal place of business in Utah Carbon County . . . .”).

       Yet even pro se plaintiffs, like Ms. Soto, bear the burden of demonstrating

 a proper basis for a federal court’s subject-matter jurisdiction. See, e.g.,

 Firstenberg v. City of Santa Fe, N.M., 696 F.3d 1018, 1025 (10th Cir. 2012)

 (“Even affording a liberal construction to the averments of [the pro se plaintiff’s]

 complaint, however, we conclude that they are not sufficient to demonstrate the

 presence of federal-question jurisdiction. Accordingly, the district court lacked

 subject-matter jurisdiction over this case.”); Parker v. WI Waterstone, LLC, 790



                                           5
Appellate Case: 21-4103    Document: 010110692438         Date Filed: 06/03/2022       Page: 6


 F. App’x 926, 929 (10th Cir. 2019) (unpublished) (noting that “[t]he burden to

 meet these requirements [of diversity jurisdiction] lies with [the pro se plaintiff],

 [and] . . . . [h]e has failed to do so” (citation omitted)); Kucera v. Cent. Intel.

 Agency, 754 F. App’x 735, 738 (10th Cir. 2018) (unpublished) (“[W]e have

 nevertheless studied [the pro se plaintiff’s] complaint de novo and conclude that

 he has not alleged facts sufficient to show that the district court had

 subject-matter jurisdiction.”).

       Notably, Ms. Soto filed a motion for entry of default on June 21, 2021. She

 argued that she was entitled to an entry of default because Defendants had not

 responded to her complaint. On July 6, 2021, the magistrate judge denied the

 motion as premature. The magistrate judge explained that, as a result of Ms.

 Soto’s proceeding IFP, the court is allowed “to screen the complaint in such a

 case to determine whether it should be served upon the named defendants or [be]

 dismissed.” R. at 80 (Order on Entry of Default, dated July 6, 2021). And,

 because the magistrate judge had not yet completed the screening process, the

 magistrate judge had not yet determined whether the complaint should be served

 on Defendants. The magistrate judge further explained that “[i]t is unnecessary

 for Ms. Soto to take any further action to trigger that process.” Id. at 81.

       On the same day that the magistrate judge denied Ms. Soto’s motion for

 entry of default, the magistrate judge entered a report and recommendation that



                                             6
Appellate Case: 21-4103     Document: 010110692438     Date Filed: 06/03/2022      Page: 7


 advised the district court to dismiss Ms. Soto’s complaint sua sponte without

 prejudice for lack of subject-matter jurisdiction. Specifically, the magistrate

 judge explained that “the complaint only alleges state-law claims, Plaintiff and

 Defendants are all citizens of Utah, and the amount in controversy is $25,000.

 Thus, there is no federal question or diversity jurisdiction.” Id. at 83 (Magistrate

 Judge’s R.&R., dated July 6, 2021). The report and recommendation further made

 clear that “[t]he parties must file any objection to this Report and

 Recommendation within fourteen (14) days after being served with a copy of it.

 Failure to object may constitute waiver of objections upon subsequent review.”

 Id. (citations omitted).

       On August 10, 2021, the district court adopted the magistrate judge’s report

 and recommendation and dismissed Ms. Soto’s case for lack of subject-matter

 jurisdiction. The court explained that it did so “[b]ecause no party filed a written

 objection to the Report and Recommendation by the specified deadline, and

 because the Magistrate Judge’s analysis and conclusions are sound.” 5 Id. at 131

 (Dist. Ct. Order, entered Aug. 10, 2021). On August 25, 2021, Ms. Soto filed a

 notice of appeal. Because Ms. Soto did not object to the magistrate judge’s report

 and recommendation, we directed Ms. Soto to “respond in writing why she did not



       5
            The district court noted that “the amount in controversy alleged in
 the Complaint is $40,000, not the $25,000 referenced in the Report and
 Recommendation.” R. at 131 n.4.

                                           7
Appellate Case: 21-4103   Document: 010110692438        Date Filed: 06/03/2022   Page: 8


 waive her right to appellate review of the district court’s August 10, 2021 order

 by failing to timely object to the magistrate judge’s July 7, 2021

 recommendation.” Order, No. 21-4103, at *2 (10th Cir., entered Aug. 26, 2021).

 Ms. Soto filed her response on October 7, 2021.

                                           II

       “[W]e have adopted a firm waiver rule when a party fails to object to the

 findings and recommendations of the magistrate.” Moore v. United States, 950

 F.2d 656, 659 (10th Cir. 1991). This rule means that “failure to make timely

 objection to the magistrate’s findings or recommendations waives appellate

 review of both factual and legal questions.” Id.

       But we have explained that this rule does not apply “when (1) a pro se

 litigant has not been informed of the time period for objecting and the

 consequences of failing to object, or when (2) the ‘interests of justice’ require

 review.” Morales-Fernandez v. I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005)

 (quoting Moore, 950 F.2d at 659). When considering whether the interests of

 justice require review, we have identified several factors such as “a pro se

 litigant’s effort to comply, the force and plausibility of the explanation for his

 failure to comply, and the importance of the issues raised” as “relevant

 considerations.” Id. at 1120 (italics omitted).




                                           8
Appellate Case: 21-4103   Document: 010110692438      Date Filed: 06/03/2022    Page: 9


                                         III

       Because Ms. Soto did not file an objection to the magistrate judge’s report

 and recommendation, ordinarily, we would extend appellate review to her claims

 only if at least one of the two Morales-Fernandez exceptions applies. For the

 reasons that follow, Ms. Soto does not demonstrate that either exception applies

 to her, and, therefore, our firm waiver rule bars appellate review of her claims.

                                          A

       Ms. Soto cannot avail herself of the first exception to the firm waiver rule

 because the magistrate judge’s report and recommendation clearly advised Ms.

 Soto that she must object within fourteen days and failure to do so “may

 constitute waiver of objections upon subsequent review.” R. at 83. Thus, Ms.

 Soto was “informed of the time period for objecting and the consequences of

 failing to object.” Morales-Fernandez, 418 F.3d at 1119. Consequently, the first

 exception does not apply to Ms. Soto.

                                          B

       As for the second exception, Ms. Soto cannot show that “the ‘interests of

 justice’ require review” of her case. Id. (quoting Moore, 950 F.2d at 659). In

 reaching this conclusion, we consider Ms. Soto’s reasons for not objecting to the

 magistrate judge’s report and recommendation.




                                          9
Appellate Case: 21-4103    Document: 010110692438       Date Filed: 06/03/2022    Page: 10


        Liberally construing Ms. Soto’s response to our show cause order, she

  appears to advance two claims for why she did not timely object to the magistrate

  judge’s report and recommendation. First, Ms. Soto states that she was told that

  no further action was needed from her. And second, Ms. Soto suggests that, by

  filing other motions, she in effect—i.e., in substance—responded to the

  magistrate judge’s report and recommendation, even though she did not lodge a

  formal objection.

        First, Ms. Soto argues, “[o]n July 6, 2021[,] it was ordered [that] Ms. Soto

  take no further actions upon [the] case to trigger process.” Aplt.’s Resp. to Show

  Cause Order at 2. To support this contention, Ms. Soto attaches and cites in her

  show cause response the magistrate judge’s orders with relevant portions

  underlined. But in doing this, Ms. Soto actually highlights that the language

  regarding taking no further action to “trigger process” was not from the report

  and recommendation but instead from the order denying her motion for default

  judgment. There, the magistrate judge explained, “[i]t is unnecessary for Ms.

  Soto to take any further action to trigger that process.” Id. at 9 (underline

  omitted). “[T]hat process”—which the magistrate judge referred to—was serving

  Ms. Soto’s complaint on the named Defendants. What the order does not say—or

  even imply—is that it was unnecessary for Ms. Soto to take further action to

  object to the magistrate judge’s report and recommendation. The magistrate



                                           10
Appellate Case: 21-4103    Document: 010110692438        Date Filed: 06/03/2022    Page: 11


  judge’s report and recommendation clearly advised Ms. Soto that failing to timely

  object could result in her waiving appellate review. Therefore, Ms. Soto cannot

  excuse not objecting to the report and recommendation simply because she was

  told no further action was required in another context.

        Second, Ms. Soto suggests that, by filing other motions, she in effect—that

  is, in substance—responded to the magistrate judge’s report and

  recommendation—even though she did not lodge an objection to it. Specifically,

  she includes a timeline of orders entered by the court and her responses and other

  filings, saying, “[l]isted are [j]urisdiction responses on behalf of plaintiff Elesha

  Soto pro se.” Id. at 3. We will liberally construe this timeline as advancing an

  argument that, by filing the motions, Ms. Soto, in substance, responded to the

  magistrate judge’s report and recommendation—even though she did not file a

  formal objection. Most relevant here, Ms. Soto points out that she filed motions

  after the entry of the report and recommendation, which she describes as

  “[r]epeated response[s] to [j]urisdiction matters, [an] [a]ffidavit as to events” and

  an “[a]ffidavit writ of ex[ecution][;] request for decision[;] [f]inal jurisdiction

  evidence repeated and submitted.” Id. at 3.

        But it appears that these filings simply are renewed motions for default

  judgment that include attachments of various past filings and court documents.

  See R. at 84–85 (Mot. for Default J., filed July 9, 2021); id. at 125–26 (Appl. for



                                            11
Appellate Case: 21-4103   Document: 010110692438       Date Filed: 06/03/2022    Page: 12


  Writ of Execution, filed July 12, 2021). None of these motions filed after the

  report and recommendation contest or discuss the existence of subject-matter

  jurisdiction—they simply, in different forms and fashions, request the entry of

  default judgment. Therefore, Ms. Soto’s second argument for avoiding

  application of the firm waiver rule is similarly unpersuasive.

                                           IV

        Because Ms. Soto fails to show why we should not apply our firm waiver

  rule as a result of her not objecting to the magistrate judge’s report and

  recommendation, we AFFIRM.



                                         ENTERED FOR THE COURT



                                         Jerome A. Holmes
                                         Circuit Judge




                                           12